DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 05/09/2022. As directed by the amendment: claims 1, 9, and 13 have been amended.  Thus, claims 1-15 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pg. 5, filed 05/09/2022, with respect to claim objections have been fully considered and are persuasive. The amendment of claim 9 to differentiate it from claim 1 has overcome the objection.  The objection of claim 9 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 05/09/2022, with respect to the USC 112 rejections have been fully considered and are persuasive. The amendment to claim 9 has provided antecedent basis to the first strap and the second strap in claims 10-12.  The 112(b) rejections of claims 10-12 have been withdrawn. 
Applicant's arguments, see pgs. 6-7, filed 05/09/2022 have been fully considered and persuasive. The applicant has amended claim 1 to include wherein one of the one or more straps is detachably coupleable to the compression member. Claim 1 had been rejected over USC 102(a)(1) as being anticipated by Kiemeneij et al (US 20190133602 A1), herein referenced to as “Kiemeneij”. The applicant argues that Kiemeneij does not explicitly disclose or suggest “wherein one of the one or more straps is detachably coupleable to the compression member” and states that it teaches the bands may be coupled to the compression member but is silent in regards to the bands being able to be detached once coupled. The examiner agrees. The straps are coupled to the compression member. However, upon further consideration, a new ground of rejection is made in view of Kiemeneij in view of Popp (US 20190290288 A1).
Applicant’s arguments, see pgs. 7-8, filed 05/09/2022, with respect to the rejections of claims 9-12 under USC 102 over Kiemeneij have been fully considered and are persuasive. The applicant has amended claim 9 to include: “wherein the first strap and the second strap each comprise two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape”. The examiner agrees that Kiemeneij does not explicitly disclose the amended claim language. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kiemeneij in view of Daneshvar (US 5514155 A). 
Applicant's arguments, pg. 9, filed 05/09/2022 have been fully considered and are persuasive. The applicant argues that claim 7 rejected under USC 130 over Kiemeneij in view of Pancholy et al (US 20190069905 A1), herein referenced to as “Pancholy” is not taught due to the reasons as argued by claim 1. As with the reasons above in regards to claim 1, the examiner agrees with the applicant. A further rejection is made in view of Kiemeneij in view of Popp and Pancholy. 
Applicant’s arguments, see pgs. 9-10, filed 05/09/2022, with respect to the rejections of claims 13-15 under Kiemeneij in view of Bates et al (US 20070282239 A1), herein referenced to as “Bates” have been fully considered and are persuasive. The applicant’s amendment of claim 13 to include “securing the compression member to the patient by wrapping a first strap of the securement system around the torso of the patient” is not explicitly taught by the combination of Kiemeneij and Bates. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kiemeneij in view of Popp (US 20190290288 A1). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij et al (US 20190133602 A1), herein referenced to as “Kiemenij in view of Popp (US 20190290288 A1), herein referenced to as “Popp”.
	In regards to claim 1, Kiemeneij discloses: An inflatable compression device 200 (see Figs. 4A-10, [0040]), comprising: a compression member 240 (see Figs. 4A-10, [0040]) configured to be coupled to a patient (see Fig. 8, [0040]) so as to apply compression to a compression site of the patient (see Fig. 8, [0040]), the compression member 240 comprising an inflatable bladder 245 (see Figs. 4A-10, [0043]), wherein a level of compression is at least partially defined by an inflation pressure within the bladder 245 (see [0042], inflation of the inflation member compresses onto the patient); and a securement system 210, 220, and 230 (see Figs. 4A-10) comprising: a collar 230 (see Figs. 4A-10, [0041], 230 is a band of material around the circumference of the compression member, hence it is a collar) coupled to the compression member 240; and one or more straps 210 and 220 (see Figs. 4A-10, [0041]) coupleable to the collar 230, wherein the securement system 210, 220, and 230 is configured to define a downward force of the compression member (the securement system wrap around the compression member in order to direct the force of the compression member). Kiemeneij does not explicitly teach: wherein one of the one or more straps is detachably coupleable to the compression member.
However, Popp in a similar field of invention teaches a compression device 100 (see Figs. 1-3) with a compression member 107 (see Figs. 1-3), a collar 106 (see Figs. 1-3), and with one or more straps 116 (see Figs. 1-3). Popp teaches: wherein one of the one or more straps 116 is detachably coupleable to the compression member 107 (via 114 at the collar 106, see Fig. 3, [0036] and [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of Popp and have one of the one or more straps is detachably coupleable to the compression member. Motivation for such can be found in Popp as this detachable connection allows the device to securely fit over a variety of different portions of a patient’s body and/or body parts, and permits the compression member to remain substantially parallel to a wound, see [0045].	   
In regards to claim 2, the combination of Kiemeneij and Popp teaches: the compression device of claim 1, see 103 rejection above. Kiemeneij further discloses: wherein the compression device 240 is configured to apply compression to a compression site located on a torso of the patient.
The language, "the compression device is configured to apply compression to a compression site located on a torso of the patient," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kiemeneij meets the structural limitations of the claim, and is capable of applying compression to the torso of a patient, by being placed around the torso of a patient, for example the chest area, then secured with the securement system and then inflated to apply compression.
In regards to claim 3, the combination of Kiemeneij and Popp teaches: the compression device of claim 1, see 103 rejection above. Kiemeneij further discloses: wherein the compression member 240 comprises an elongate shape (see Figs. 4A-10, 240 is an elongate shape in which one of its dimensions is longer than its other dimension) so as to apply compression to an elongate compression site (the elongate compression member defines whatever it is over to be an elongate compression site).
	In regards to claim 4, the combination of Kiemeneij and Popp teaches: the compression device of claim 1, see 103 rejection above. Kiemeneij further discloses: wherein the compression member 240 further comprises a top plate 244 (see Figs. 4A-10, [0043]) and an inflation port 247 (see Figs. 4A-10, [0043]), wherein the inflation port 247 is coupled to a top surface top surface of 244 (see [0046]) of the top plate 244 and the bladder 245 is coupled to a bottom surface the bottom surface of 244 of the top plate 244, and wherein the inflation port 247 is in fluid communication with the bladder 245 (see [0046]).  
	In regards to claim 5, the combination of Kiemeneij and Popp teaches: the compression device of claim 3, see 103 rejection above. Kiemeneij further discloses: wherein the top plate 244 and the bladder 245 define a window (see [0043], transparent or translucent) to facilitate visual observance of the compression site (see [0043], transparent to see the puncture site/compression site).
	In regards to claim 6, the combination of Kiemeneij and Popp teaches: the compression device of claim 3, see 103 rejection above. Kiemeneij does not explicitly disclose: wherein the inflation port is coupled to the top plate via a tube, and wherein the inflation port and the tube are disposed substantially parallel to the top plate. 
	However, a variant embodiment of Kiemeneij teaches in the same field of invention a compression device 100 (see Figs. 1-3) with an inflation port 147 (see Figs. 1-3), and a top plate 144 (see Figs. 1-3). The variant embodiment of Kiemeneij further teaches: wherein the inflation port 147 is coupled to the top plate 144 via a tube 146 (see Figs. 1-3, [0035]), and wherein the inflation port 147 and the tube 146 are disposed substantially parallel to the top plate 144 (see Figs. 1-2, the inflation tube and port are parallel to 144). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of a variant embodiment of Kiemeneij and have a compression device wherein the inflation port is coupled to the top plate via a tube, and wherein the inflation port and the tube are disposed substantially parallel to the top plate. Motivation for such can be found in Kiemeneij as the inflation tube can be more easily grasped by the provider without coming in direct contact with the compression device and potentially irritating the patient’s wound (see [0035], [0037], [0039], and [0045]).	
	In regards to claim 8, the combination of Kiemeneij and Popp teaches: The compression device of claim 1, see 103 rejection above. Kiemeneij further discloses: wherein the collar 230 is coupled to a circumference of the compression member 240 (see Figs. 4A-10, 230 is on the circumference of 240) and extends radially (230 extends radially away from 240 away from the circumference of 240) away from the compression member 240.
	In regards to claim 13, Kiemeneij discloses: A method of applying compression to a compression site located on a patient (see Figs. 4A-10), comprising: providing a compression device  200 (see Figs. 4A-10, [0040]) comprising: an inflatable compression member 240 (see Figs. 4A-10, [0040]); and a securement system 210, 220, and 230 (see Figs. 4A-10) configured to secure the compression member to the patient (see Figs. 8-10, 210, 220, and 230 are wrapped to secure 240 to the patient); placing the compression member 240 over the compression site (see [0043], the puncture/compression site) while visually observing the compression site through a window of the compression member (see [0043], transparent to see the puncture site/compression site); securing the compression member 240 to the patient 9 (see Figs. 8-10); and inflating the compression member so as to establish a desired compression on the compression site (see Figs. 4A-10, [0042], inflation of the inflation member compresses onto the patient). Kiemeneij does not explicitly teach: a method of applying compression to a compression site located on a torso of a patient, the compression site on the torso of the patient, and securing by wrapping a first strap of the securement system around the torso of the patient. 
	However, Popp in a similar field of invention teaches a method of applying compression to a compression site located on a torso of a patient (see Figs. 1-5, especially 2A-2C, pressure being applied to the torso of a patient) with a compression device 100 (see Figs. 2A-2C) and a securement system 114 and 116 and a compression member 112. Popp further teaches: a method of applying compression to a compression site located on a torso of a patient (see Figs. 1-5, especially 2A-2C, pressure being applied to the torso of a patient, see [0017]-[0018], patient’s torso), the compression site patient’s torso on the torso of the patient (see Figs. 2A-2C) and securing by wrapping a first strap 114 (see Figs. 1-5, especially Fig. 2B) of the securement system 114 and 116 around the torso of the patient (see Fig. 2B, the straps are wrapped around the torso of the patient’s body, see [0046]-[0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of Popp and have a method of applying compression to a compression located on the torso of a patient, the compression site on the torso of the patient, and securing by wrapping a first strap of the securement system around the torso of the patient. Motivation for such can be found in Popp as this would allow the device to reduce blood flow to a wound on the torso and occlude the patient’s subclavian artery (see [0045]). 	  
	In regards to claim 14, the combination of Kiemeneij and Popp teaches: the method of claim 13, see 103 rejection above. Kiemeneij further discloses: further comprising aligning a longitudinal axis of the compression member 240 with a longitudinal axis of the compression site while visually observing the compression site through the window (see [0043], to determine proper place of 245, which is part of 240 during treatment, which would include lining up a longitudinal axis of the device).
	In regards to claim 15, the combination of Kiemeneij and Popp teaches: the method of claim 13, see 103 rejection above. Kiemeneij further discloses: further comprising adjusting the inflation of the compression member (see [0047], air/fluid can be injected or removed from the chamber to provide compression or reduce compression) in response to visual observation of the compression site through the window (see [0043], this can be down while observing through the transparent plate) after inflating the compression member so as to establish a desired compression on the compression site (see [0043]-[0044], determine proper placement during treatment. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij in view of Popp as applied to claim 1 above, and further in view of Pancholy et al (US 20190069905 A1), herein referenced to as “Pancholy”.
	In regards to claim 7, the combination of Kiemeneij and Popp teaches: the compression device of claim 1, see 103 rejection above. Kiemeneij disclose explicitly disclose: further comprising a therapeutic substance disposed on an outside surface of the bladder so as to be in contact with skin of the patient.
	However, Pancholy in a similar field of invention teaches a compression device (see Figs. 8-9) with an inflatable bladder 900 (see Fig. 9, [0079]). Pancholy further teaches: further comprising a therapeutic substance 905 (see Fig. 9, [0079], 905 is a composition used on the skin that contains a vasodilator medication, nitroglycerine, which is a therapeutic substance) disposed on an outer surface of the bladder 900 (see [0079], 905 is on the surface of the bladder 901, and is to contact the skin) so as to be in contact with skin of the patient (see [0079], 905 is to contact the skin of a patient). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kiemeneij and Popp to incorporate the teachings of Pancholy and have compression device further comprising a therapeutic substance disposed on an outside surface of the bladder so as to be in contact with skin of the patient. Motivation for such can be found in Pancholy as the substance can be a vasodilator that can reduce spasms of the patient when the compression device is pressed onto the skin of the patient which would help lower the probability of occlusion (see [0079]).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij in view of Daneshvar (US 5514155 A), herein referenced to as “Daneshvar”.
In regards to claim 9, Kiemeneij discloses: An inflatable compression device 200 (see Figs. 4A-10, [0040]), comprising: a compression member 240 (see Figs. 4A-10, [0040]) configured to be coupled to a patient (see Figs. 4A-10, the patient) so as to apply compression to a compression site of the patient, the compression member 240 comprising an inflatable bladder 245 (see Figs. 4A-10, [0043]), wherein a level of compression is at least partially defined by an inflation pressure within the bladder 245 (see [0042], inflation of the inflation member compresses onto the patient); and a securement system comprising 210, 220, and 230 (see Figs. 4A-10) a collar 230 (see Figs. 4A-10, [0041], 230 is a band of material around the circumference of the compression member, hence it is a collar) coupled to the compression member 240; a first strap 210 (see Figs. 4A-10, [0041])  and a second strap 220 (see Figs. 4A-10, [0041]), wherein the securement system 210, 220, and 230 is configured to define a downward force of the compression member 240 (the securement system wrap around the compression member in order to direct the force of the compression member). Kiemeneij does not explicitly disclose: wherein the first strap and the second strap each comprise two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape.
However, Daneshvar in a similar field of invention teaches an inflatable compression device (see Fig. 13) with a first strap 639, 641, 643, and 647 (see Fig. 13, 647 is connected to 639 which is connected to 641 and 643, and hence it is one strap to fasten around a body part). Daneshvar further teaches: wherein the first strap 639, 641, 643 and 647 (see Fig. 13) comprises two substantially parallel strap portions 641 and 643 and an opposing strap portion 647 forming a two-pronged fork shape (641 and 643 make two prongs of the fork shape, while 647 makes the “handle” of the fork shape).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiemeneij to incorporate the teachings of Daneshvar and have a first strap with two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape. Motivation or such can be found in Daneshvar as this allows the strap to go around different parts of the anatomy to allow the inflatable compression device to fit more securely around a joint area (see col. 6, ll 31-50). 
The combination of Kiemeneij and Daneshvar does not explicitly teach: wherein the second strap comprises two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape.
However, as the first strap has been modified to have two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second strap to comprise two substantially parallel strap portions and an opposing strap portion forming a two-pronged fork shape as well, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B)
	In regards to claim 10, the combination of Kiemeneij and Daneshvar teaches: The inflatable compression device of claim 9, see 103 rejection above. Kiemeneij further discloses: wherein the first strap and the second strap 210 and 220 are attachable to the collar 230 at any of a plurality of locations around the collar 230 (there are multiple locations on the collar itself).
	In regards to claim 11, the combination of Kiemeneij and Daneshvar teaches: the inflation compression device of claim 10, see 103 rejection above. Kiemeneij further discloses: wherein the collar 230 comprises a hook component 261 (see Fig. 4B, [0048]) of a hook-and-loop fastening mechanism hook-and-loop material (see Figs. 4A-10 [0048]), and wherein each of the first strap 210 and the second strap 220 comprises a loop component 260 (see Figs. 4A-10, [0048] and [0051], in [0051] the second strap 220 comprise a loop material 260) of the hook-and-loop fastening mechanism hook-and-loop material. 
	In regards to claim 12, the combination of Kiemeneij and Daneshvar teaches: the inflation compression device of claim 11, see 103 rejection above. Kiemeneij further discloses: wherein the second strap 220 further comprises the hook component 261 (see Figs. 4A-10, [0051], 220 has 261) of the hook-and-loop fastening mechanism hook-and-loop material, and wherein the second strap 220 is couplable to the first strap 210 (see [0051], as both the second strap and the first strap have hook-and-loop materials, they are couplable to each other). 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771